WIDENER, Circuit Judge,
dissenting:
I respectfully dissent because I believe that the plain language of the order involved allows Monongahela Power Company to seek further relief from the Interstate Commerce Commission.
The Note to Appendix B of Order 36574 states:
Shippers and receivers can elect to file a claim under this proposal or a formal docket with the Interstate Commerce Commission. The filing of a claim under this proposal also does not prevent the shipper from seeking additional relief from the Commission. In addition, special-docket applications can be filed by the carrier. (Italics added.)
That Note thus provides in terms that a shipper can seek additional relief from the ICC. Such language clearly controverts the argument that Order No. 36574 establishes an exclusive election of remedies available to shippers like Monongahela.
The majority accepts the ICCls conclusion that the above quoted note refers only to the filings under Order No. 36574 in which no settlement is reached. The ICC bases its conclusion of that part of the Order that sets out three methods of procedure available to shippers and receivers: (1) apply for a claim under the Order; (2) apply for a claim under the Order and if no settlement is reached then seek relief under regular procedures from the ICC; or (3) initially seek relief under regular procedures from the ICC.
The ICC and the majority, however, do not take any account of the preceding sentence of the order itself, not Appendix B which the majority characterizes as a summary. That sentence states:
“However, the approval of the instant proposal [by the ICC in Order No. 36574] does not prejudice ... the filing of additional claims for greater relief by the shippers.” (Italics added.)
Although Appendix B to the order is in fact a summary, as the majority notes, overturning its plain meaning I think is insufficient for that reason. Monongahela I think was entitled to rely on the order and on its plain construction by the ICC in Appendix B.
It is self-evident that giving Monongahela the option of how to proceed initially is not inconsistent with giving it the right to partially settle its claim and then litigate the balance. While the majority construction does make Appendix B and the order inconsistent with each other, a construction I suggest is not favored as well as not reasonable as I have demonstrated, above, no reason is given or exists in the record to hunt out a conflict between the order and its Appendix when none exists facially.
I would thus vacate the ICC’s dismissal of Monongahela’s complaint and require further proceedings.